Citation Nr: 1433146	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability.

2.  Entitlement to service connection for a lumbar spine disability, claimed as a low back disability, to include as secondary to a right foot disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active duty service from January 1973 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2005 rating decision, the RO, in pertinent part, denied the Veteran's request to reopen his claim of service connection for a left foot condition. 

In an April 2006 rating decision, the RO denied his request to reopen his claim of service connection for a low back disability.

The Veteran testified at an August 2007 RO hearing before a Decision Review Officer (DRO) and before the undersigned at a June 2008 Board hearing at the RO.  Hearing transcripts have been associated with the claims file.

In September 2008, the Board, in pertinent part, granted the Veteran's request to reopen his claim of service connection for a low back disability.  The reopened claim and the request to reopen a claim of service connection for a left foot disability were also remanded by the Board.

Although the claim for entitlement to service connection for a left foot disability was developed as a claim to reopen a previously denied claim, the Board finds that it is an original claim of service connection.  The Board denied entitlement to service connection for a left foot disability (i.e. a hammertoe deformity) in a December 1997 decision.  The instant claim of service connection for a left foot disability is a claim based on a new diagnosis (i.e. allodynia) and is to be adjudicated without regard to prior denials that did not consider that diagnosis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence the claim of service connection for a left foot disability must be decided without regard to the prior denial of service connection for a hammertoe deformity.

These matters were remanded in October 2011.

The Veteran had previously been represented by the American Legion.  He subsequently took actions indicating that he wanted members of a private law firm to represent him.  In March 2013, the Board asked the Veteran to clarify who he wanted to represent him.  In response, he indicated that he wanted to represent himself.



FINDINGS OF FACT

1.  A current left foot disability did not manifest during the Veteran's active duty; is not otherwise related to his active service; and, was not caused or permanently worsened by a service-connected disability. 

2.  A current low back disability did not manifest during the Veteran's active duty and is not otherwise related to his active service; did not manifest within a year of separation from active service; and, was not caused or permanently worsened by a service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2006 & 2013).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice was issued to the Veteran in April 2005 with regard to his left foot disability and in February 2006 pertaining to his low back disability.  These letters notified him of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  In May 2006 and July 2006, letters were issued to the Veteran which notified him of the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, to include substantial compliance with the October 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The claims file contains the Veteran's service and VA treatment records.  Pertinent to the instant appeal, the Veteran underwent VA examinations in January 2008 pertaining to the foot, in January 2009 pertaining to the foot and back, in October 2011 pertaining to the foot and back, and in July 2013 a VHA examiner proffered an opinion pertaining to the claimed low back disability.

Although the VA examination and VHA opinion reports show little consideration of the Veteran's reports, the Board (as discussed below) finds that these reports are not credible.  Hence, the examinations are not deficient.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007)

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  That discussion led the Board to remand the claim and seek further medical opinions.

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires a showing of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the provisions of 38 C.F.R. § 3.303(b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulations effective in 2006, to impose additional requirements before conceding aggravation.  Inasmuch as the changes could have prohibited retroactive effects, the Board will apply the old version of the regulation.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Left foot

Service treatment records document an assessment of athlete's foot in July 1977 but are otherwise negative for a left foot disability.  On a Report of Medical History, the Veteran checked the "No" box in response to a question as to whether he had ever had "foot trouble."  On a November 1977 Report of Medical Examination, the Veteran's feet were evaluated as clinically normal.  Service connection is in effect for a right foot disability, specifically amputation right fifth toe, hammertoe heloma, and the Veteran has alleged similar symptoms and etiology for each foot disability.

A January 2008 podiatry examiner diagnosed bilateral foot allodynia and/or chronic pain syndrome and opined that the etiology of this condition was not fully known; however, no opinion regarding the relationship of this disability to service was provided.  

At his September 2008, the Veteran testified that both feet were broken while he was "propelling out of a helicopter."  He also related that he had been forced to wear shoes that were too small.  He added that he had been put on a profile for the rest of his service.

In October 2011, the Veteran underwent a VA examination.  The Veteran told the examiner that during basic training he was given a size seven shoe event though he was a size 8.  He reported that he developed problems in both feet and surgery was performed on the right foot initially but the surgery failed so the left foot was left alone.  He had surgeries on the left foot following service and his pain continues to date.  The examiner noted a 2005 left foot surgery at the fifth MP joint.  

Upon examination, the examiner opined that it would be only with resort to mere speculation to opine whether or not his left foot condition is due to wearing too small shoes during basic training; caused or aggravated by service; or caused or aggravated by his right foot condition.  

The examiner indicated that the Veteran's reports of his left foot problems during service are duly noted and considered in the decision process.  The examiner noted that service treatment records document treatment for bilateral foot pain on July 11, 1977 with the finding of calluses between the toes and skin cracking and diagnosis of athlete's foot.  The separation exam dated in November 1977 documents right foot corrective surgery in 1975 during service but is otherwise silent for any foot symptoms, treatment or diagnoses, and the Veteran checked "no" to any continuing foot problems and had a normal foot examination on separation.  The examiner found that there was no "current objective evidence" that his left foot symptoms documented during service were more than acute and transitory events or that they could have caused or aggravated to any degree his current left foot condition.  There was no "current objective evidence" that his left foot condition was caused or aggravated to any degree by service.  

The examiner noted that the current medical literature did not support a cause and effect relationship between contralateral foot conditions which did not originate from the same traumatic evident or disease process.  There was no "current objective evidence" that his current left foot condition was caused or aggravated to any degree by his service-connected right foot condition.  

The examiner explained that although improperly fitted shoes would cause foot symptoms and could cause permanent damage, there was no "objective evidence" at the conclusion of his service for any remaining residual left foot condition found on the separation exam prior to his discharge from service.  The examiner stated that it was not possible to objectively determine from the currently available "objective evidence" the degree of contribution, if any, from the Veteran's improperly fitted footwear documented during his service and his current left foot condition.  However, there is no current objective evidence that the Veteran's improperly fitted footwear during his military service caused or aggravated to any degree his current left foot condition.  Only a podiatry or orthopedic consultation performed at the time of his discharge from service would have helped provide this additional objective evidence.  However, there is no current objective evidence for any such consultation or evaluation being performed, and a current evaluation performed at this time would not be helpful in this determination.  

As detailed above, while a current left foot disability is shown, the service records do not support any complaints, injury or diagnosis, other than Athlete's foot.  Likewise, the Veteran denied any problems on service separation.  The 1993 Vocational Rehabilitation evaluation included the Veteran's medical history, but did not mention a left foot disability.

As detailed, the October 2011 VA examiner noted the negative service records and that there is no objective evidence that his left foot symptoms during service were more than acute and transitory events.  While acknowledging that improperly fitted shoes could cause foot symptoms and permanent damage, there was no residual foot condition noted on separation.  Thus, while the Veteran asserts left foot problems during service, a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusion, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's direct service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

There is no contrary medical opinion of record. 

With regard to any relationship between his left foot disability and right foot disability, as detailed, the October 2011 VA examiner opined that the condition was not caused or aggravated by his right toe condition, basing this opinion on a lack of medical literature relating a cause and effect relationship between contralateral foot conditions which did not originate from the same traumatic event or disease process.  The Board finds this opinion probative as it is based on review of the evidence of record and contains appropriate rationale.  Id.  Moreover, there is no contrary opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to say that his current left foot disability is due to service or due to his service-connected right foot disability.  His opinions in this regard are not competent.  

In light of the Veteran's contentions of wearing a too small shoe during basic training, a medical opinion was sought which was negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  The Veteran is competent to report injuries and symptoms in service and since; but his reports of injuries in service have been variable and are contradicted by his own report of medical history in service; and the negative findings on the service separation examination and 1993 evaluation.  Accordingly, his reports are not deemed credible.

In conclusion, the most probative evidence is against a link between a current left foot disability and a disease or injury in service, including the service connected right foot disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low back

The Veteran asserts that this condition is the result of being struck in the back with cooking sheet pans during service.  Service treatment records confirm that the Veteran was struck from behind by another cook during meal preparation in August 1977.  On a November 1977 Report of Medical History, the Veteran checked the 'No' box for 'recurrent back pain' and the separation examination reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  

A March 2006 spine examiner opined that it would be "impossible to resolve" whether the Veteran's claimed disability was related to the 1977 incident without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

A January 2009 VA examiner opined that there was no link between the Veteran's lumbar spine disability and a service-connected right foot disability, and concluded, based on the examiner's expertise, that the back disability was likely age related.  The opinion did not; however, consider an August 1993 Vocational Rehabilitation evaluation in which the Veteran reported that he was being treated for arthritis in the back.  At the time of the 1993 report, the Veteran was 37 years old.  The 2009 opinion did not consider any history of continuity of symptomatology and may have relied on an inaccurate history.  

At his hearing the Veteran testified that after injuring his back by being struck by a large cooking pan in service, the back was X-rayed, but he was not told of any findings.  He had never asked his physicians whether his current back disability was related to service.  He initially expressed uncertainty as to when a back disability was initially identified, then said that he believed that a back disability was first diagnosed in the 1970's or 1980's; and when asked if this was a couple of years after service, he agreed that it was.

In October 2011, the Veteran underwent a VA examination.  The examiner acknowledged the Veteran's reports of back problems during service and his report of treatment for his lumbar spine condition post-service in 1993.

The VA examiner noted that service treatment records documented treatment for a lumbar spine strain following trauma on August 6, 1977, however, the service treatment records were otherwise silent for any back symptoms, treatment, or diagnoses, including the separation examination dated November 21, 1977 upon which the Veteran checked 'no' to any back problems and had a normal spine examination.  The examiner stated that there is no current objective evidence that the Veteran's lumbar spine strain documented during service was more than an acute and transitory event or that it could have caused or aggravated to any degree his current back condition.  The examiner opined that there is no current objective evidence that his current back condition was caused or aggravated to any degree by his service.

In July 2013, a VHA physician reviewed the claims folders and noted that in his 21 years of practice and additional six years of training, he was not aware of patients or medical literature that would associate the global degenerative low back arthritis seen in this Veteran with a fifth toe problem of any sort including amputation.  The examiner agrees with the 2009 VA examiner that it is less likely than not that the low back issues are related to or event aggravated (made permanently worse beyond natural progression) by the service-connected amputation of the right fifth toe.  The examiner noted that his opinion was also based on the likelihood that such back problems far more likely arose from a genetic basis or normal age-related wear and tear than a specific injury or any disability that would be emanating from the fifth toe.  

Analysis

The record confirms that the Veteran incurred an injury to the back during service and has current low back disability, identified as arthritis or spondylosis.  Hence, an in-service injury and current disability are demonstrated.  The question is whether there is a link between the current disability and service or to a service connected disability.

On separation from service, approximately 3 months after the back injury, his spine was clinically evaluated as normal.  Likewise, he denied any recurrent back problems.  Thus, while it is clear that the Veteran sustained an in-service injury in August 1977, service records are against a finding of continuity of symptomatology.  

The Veteran is competent to report a continuity of symptomatology; but any assertions that he suffered from continuous back symptoms since service are less than credible as he specifically denied problems three months after the injury.  He did report a back disability at the time of the 1993 evaluation, but did not report any history of such disability in service.  At his hearing he evinced difficulty recalling the details of his back injuries and disability and even at the 1993 evaluation he was unable to recall developmental milestones.

A chronic back disability was not diagnosed until many years after separation from active service.  The lack of any complaint or clinical treatment for a chronic back disability for many years after service weighs against a finding that a chronic disability was present during service or in the years following service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Absent evidence of ongoing back symptomatology for a chronic condition following service, the evidence is against finding a continuity of symptomatology.

While it is clear that the Veteran experienced a back injury during service, the probative evidence, specifically a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusion, is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's direct service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record. 

With regard to any relationship between his low back disability and right foot disability, as detailed, the July 2013 VHA examiner opined that the condition was not caused or aggravated by his right toe amputation, basing this opinion on a lack of medical literature relating low back arthritis to a fifth toe problem of any sort.  The Board finds this opinion probative as it is based on review of the evidence of record and contains appropriate rationale.  Id.  Moreover, there is no contrary opinion of record.

In conclusion, there is no support for a grant of service connection for low back disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for left foot disability is denied.

Entitlement to service connection for low back disability is denied.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


